UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6005


GERALD LEE MCCARTY,

                Plaintiff - Appellant,

          v.

WILLIAM E. SMITH; ARCHIE BRUTON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-ct-03126-D)


Submitted:   March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Lee McCarty, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerald Lee McCarty appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                  We

have     reviewed   the    record   and   find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     McCarty v. Smith, No. 5:09-ct-03126-D (E.D.N.C. Nov. 30,

2010).      We   deny   McCarty’s   motion   to   appoint   counsel.      We

dispense    with    oral   argument   because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2